

LOAN AGREEMENT


AGREEMENT made on this 14th day of April, 2010, by and between China Silicon
Corporation, a Delaware corporation (“Debtor”) and Master Silicon Carbide
Industries, Inc., a Nevada corporation (“Creditor”).  All references to Creditor
herein shall also refer to Creditor’s permitted assignees under this Agreement.


WITNESSETH:


  WHEREAS, Debtor and Creditor entered into a Letter of Intent for the
acquisition of Debtor by Creditor; and


WHEREAS, pending the acquisition of Debtor by Creditor, Creditor extended a loan
of  One Million U.S. Dollars (US$1,000,000) to Debtor to fund working capital
needs pursuant to a February 10, 2010 loan agreement; and


WHEREAS, Debtor requires and additional One Million One Hundred Seventy Two
Thousand Five Hundred U.S. Dollars (US$1,172,500)(the “Loan Amount”) on a
temporary basis to support its liquidity position;


In consideration of the mutual covenants and promises contained in this
Agreement, Debtor and Creditor agree:


1.           Loan Agreement.  On the terms and subject to the conditions set
forth in this Agreement, Creditor shall loan to Debtor (the “Loan”), and Debtor
shall borrow from Creditor, the Loan Amount.


2.           Loan Terms. In connection with the Loan, Debtor shall duly execute
and deliver to Creditor a Promissory Note containing the terms, and
substantially in the form, set forth in Exhibit A hereto (the “Note”).


3.           Closing.   Creditor will, subject to the terms and conditions
hereof, and in reliance upon the written representations and warranties of
Debtor, loan to Debtor and Debtor shall borrow, at a single closing, the Loan
Amount.  The closing shall be held (the “Closing”) at the offices of Guzov
Ofsink, LLC, 600 Madison Avenue, New York, New York  10022, on such date and at
such time as agreed by the parties.


 4.           Representations and Warranties


a.           Debtor represents and warrants to Creditor as follows:


i.           Organization.  Debtor is a entity duly organized, validly existing
and in good standing under the laws of the State of Delaware, and has full
corporate power and authority to conduct its business as and to the extent now
conducted and to own, use and lease its assets and properties.  Debtor has full
corporate power and authority to execute and deliver this Agreement and the Note
and to grant the security interest set forth below and to perform its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby.


ii.           Authority; Due Authorization.  The execution and delivery by
Debtor of this Agreement and the Note (collectively, the “Transaction
Documents”), and the performance by Debtor of its obligations under the
Transaction Documents to which it is a party (the “Debtor Transaction
Documents”), have been duly and validly authorized by the Board of Directors of
Debtor, and no other action on the part of Debtor or its shareholder is
necessary for the Debtor’s execution, delivery and performance of the Debtor
Transaction Documents.  The Debtor Transaction Documents have been duly and
validly executed and delivered by Debtor and constitute the legal, valid and
binding obligations of Debtor enforceable against Debtor in accordance with
their terms.


iii.           Governmental Consents.  No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with any court, governmental agency, regulatory authority or political
subdivision thereof, or any other entity, is required in connection with the
execution, delivery and performance by Debtor of the Debtor Transaction
Documents.
 
 
 

--------------------------------------------------------------------------------

 


b.           Creditor hereby represents and warrants to Debtor as follows:


i.           Authority; Due Authorization.  The execution and delivery by
Creditor of this Agreement (collectively the “Creditor Transaction Documents”),
and the performance by Creditor of its obligations thereunder, have been duly
and validly authorized.  The Creditor Transaction Documents have been duly and
validly executed and delivered by Creditor and constitute the legal, valid and
binding obligation of Creditor enforceable against Creditor in accordance with
their terms.


ii.           Creditor understands that the offering and sale of the Note (as
defined below) is intended to not require or be exempt from registration under
the U.S. Securities Act of 1933, as amended (the “Securities Act”) and/or
regulations thereunder and exempt from registration or qualification under any
state or provincial law, and in accordance therewith, and in furtherance
thereof, Creditor represents, warrants and agrees as follows:


                                (A)           Creditor acknowledges that all
documents, records, and books pertaining to an investment in the Note that the
Creditor believes necessary for consideration and evaluation of an investment
therein have been made available for inspection by Creditor, and Creditor’s
attorney(ies), accountant(s), or advisor(s);
 
(B)           No oral or written representations have been made other than as
set forth in this Agreement or the Note;


(C)           Creditor is not investing in the Note as a result of, or
subsequent to, any advertisement, article, notice or other communication
published in any newspaper, magazine, or similar media or broadcast over
television or radio, or presented at any seminar or meeting, or any solicitation
of a subscription by a person other than a representative of Debtor;


(D)           Creditor recognizes that an investment in the Note involves
substantial risks, including loss of the entire amount of such investment, and
has taken full cognizance of and understands all of the risks related to
the  Note.


(E)           Creditor is an accredit investor as that term is defined by Rule
501 of Regulation D under the Securities Act.


5.           Covenants.


a.           Affirmative Covenants of Debtor.


i.           Debtor covenants and agrees that Debtor will so long as any
indebtedness remains outstanding under this Agreement:


(A)           Duly perform the Debtor Transaction Documents.


(B)           Furnish Creditor with such information as is required by the terms
and conditions of the Transaction Documents or other documents or instruments of
security referred to in therein and such other information as Creditor may
reasonably request from time to time.


(C)           Promptly notify Creditor of any condition or event that
constitutes, or with the running of time or the giving of notice will
constitute, a default under any of the Transaction Documents.


(D)           At any time on the request of Creditor to execute and deliver to
Creditor, in form reasonably satisfactory to Creditor, such additional
documentation in respect of the indebtedness and liability and obligations of
Debtor to Creditor contemplated under the terms of the Transaction Documents as
Creditor shall reasonably deem necessary or desirable, including, without
limiting the generality of the foregoing, appropriate security agreements and
financing statements.
 
 
2

--------------------------------------------------------------------------------

 


b.           Negative Covenant of Debtor.


i.           Debtor covenants and agrees that so long as any indebtedness
remains outstanding under this Agreement that Debtor will not, without the prior
written consent of Creditor:


(A)           Make any material change in the general business objects or
purpose of Debtor.


(B)           Sell, lease, transfer or dispose of all, substantially all, or any
material part of the assets or business of Debtor or enter into any merger or
consolidation, except in the ordinary course of business.


(C)           Guarantee, indorse or otherwise become secondarily liable for or
on the obligations of others, except by endorsement for deposit in the ordinary
course of business.


(D)           Become or remain obligated for any indebtedness for money loaned,
or for any indebtedness incurred in connection with the acquisition of any
property, real or personal, tangible or intangible, except:


(1)           Indebtedness to Creditor.


(2)           Current trade, utility or non-extraordinary accounts payable
arising in the ordinary course of the business of Debtor.


(3)           Current indebtedness to financial institutions


(E)           Declare or pay any dividends.


(F)           Make or allow to remain outstanding any investment in, or any
loans or advances to, any person, firm, corporation or other entity or
association.


(G)           Sell or assign any account, note or trade acceptance receivable
except to Creditor.


6.           Security.                      To induce Creditor to enter into the
Transaction Documents and to extend credit hereunder and to secure payment when
due (whether at stated maturity, by acceleration or otherwise) of the principal
and interest under the Note, and performance of Debtor’s obligations under the
Transaction Documents, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Debtor will execute
and deliver a security interest, granting a security interest to Creditor in all
of Debtor’s present and after-acquired personal property (the “Security
Interest”), including its joint venture interest in the People’s Republic of
China in Mangshi Sinice Silicon Industry Co., Ltd. which shall be subordinate
only to the rights of the preferred stockholders of Debtor; and


7.           Expenses.                      Debtor shall pay all of Creditor’s
reasonable legal fees and other expenses incurred in connection with the
negotiation and preparation of this Agreement and conduct of due diligence.


8.           Default.  Notwithstanding any other provision of this Agreement or
any of the other Transaction Documents, a breach of any representation, warranty
or covenant or a failure of performance by Debtor, or the occurrence of an event
of default under, any of the Transaction Documents shall constitute a breach,
failure of performance and event of default under each and every Transaction
Document, and shall entitle Creditor to all rights and remedies available under
the Transaction Documents, at law or in equity.
 
 
3

--------------------------------------------------------------------------------

 


9.           General.


a.           Assignability.  This Agreement may be assigned by Creditor only,
without the consent of Debtor, by delivery of written notice of same to Debtor
within thirty (30) days after the effective date of such assignment.


           b.           Governing Law; Jurisdiction.  Any dispute, disagreement,
conflict of interpretation or claim arising out of or relating to this Agreement
and the Note, or their enforcement, shall be governed by the laws of the State
of New York.  The parties hereby irrevocably and unconditionally submit, for
themselves and their property, to the nonexclusive jurisdiction of the Courts of
the State of New York, in any action or proceeding arising out of or relating to
this Agreement or the Note, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in, or at the option of Creditor, removed to the State of New
York.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Each party hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or Note in or removed to any court referred
to above.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.  Each party to this Agreement
irrevocably consents to service of process in the manner provided for notices
below.  Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.


c.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement.


d.           Headings.  The headings and captions used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.


e.           Severability.  If one or more provisions of this Agreement are held
to be unenforceable under applicable law, such provision(s) shall be excluded
from this Agreement and the balance of the Agreement shall be interpreted as if
such provision(s) were so excluded and shall be enforceable in accordance with
its terms.


f.           Waiver.  Any party's failure to enforce any provision or provisions
of this Agreement shall not in any way be construed as a waiver of any such
provision or provisions, or prevent that party thereafter from enforcing each
and every other provision of this Agreement.


g.           Notices.  All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:


If to Debtor:


China Silicon Corporation
558 Lime Rock Road
Lakeville, Connecticut 06039




If to Creditor:


Master Silicon Carbide Industries, Inc.
558 Lime Rock Road
Lakeville, Connecticut 06039




Except as otherwise provided in this Agreement, all such communications shall be
deemed to have been duly given when transmitted by telecopier or personally
delivered or, in the case of a mailed notice, upon receipt, in each case given
or addressed as aforesaid.  Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.
 
 
4

--------------------------------------------------------------------------------

 


h.           Legal Advice.  Debtor acknowledges that it has had an opportunity
to review the Transaction Documents and all the collateral documents or
instruments delivered or instruments delivered thereunder with independent legal
counsel and that after having done so, acknowledges that it has read and
understood all such documents and agrees and intends to be legally bound by them
in accordance with their terms.


i.           Further Assurances. Debtor will from time to time, whether before
or after the occurrence of an Event of Default, do all such acts and things and
execute and deliver all such amendments, supplements, deeds, transfers,
assignments and instruments as Creditor may reasonably require for perfecting
Creditor’s security interest in the collateral and in connection with any
realization of same and for exercising all powers, authorities and discretions
conferred upon Creditor.  Debtor covenants and agrees with the Creditor to
discharge or cause to be discharged forthwith any encumbrances which may rank in
priority to the Creditor’s security interest in the collateral under the
Security Agreement.




In Witness Whereof, the parties hereto have executed this Agreement as of the
date set forth above.
 

DEBTOR:   CREDITOR:               CHINA SILICON CORPORATION   MASTER SILICON
CARBIDE INDUSTRIES, INC.    
 
                               
By:
    By:                 Name:
  
  Name:                
Title:
    Tile:
 
 

 
 
5

--------------------------------------------------------------------------------

 


EXHIBIT A


Form of Promissory Note


THIS NOTE HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR UNDER CANADIAN LAW, AND MAY NOT BE TRANSFERRED UNLESS
REGISTERED UNDER THE ACT OR AN EXEMPTION FROM REGISTRATION UNDER THE ACT IS
AVAILABLE.






CHINA SILICON CORPORATION
U.S. $1,172,500
INTEREST FREE PROMISSORY NOTE


Dated: April 14, 2010




FOR VALUE RECEIVED, China Silicon Corporation, a Delaware corporation (the
“Company”), hereby unconditionally promises to pay to Master Silicon Carbide
Industries, Inc. (together with its successors and assigns, the “Holder”) on or
before May 31, 2010, the principal sum of One Million One Hundred Seventy Two
Thousand Five Hundred Dollars (which date is referred to as the “Maturity
Date”).  This is the Note referred to in the Loan Agreement by and between the
Company and Holder, dated as of the date hereof.  Capitalized terms used but not
otherwise defined herein have the respective meanings given to such terms in
Article IV hereof.




ARTICLE I


PRINCIPAL AND INTEREST


Section 1.1       Principal.  The entire unpaid principal amount of this Note
shall be paid on December 31, 2010.  Promptly following the payment in full of
this Note, the Holder shall surrender this Note to the Company for cancellation.




ARTICLE II


PAYMENTS


Section 2.1       Payments Generally.  All payments to be made by the Company in
respect of this Note shall be made in Dollars by delivery to the Holder, at the
address the Holder provides to the Company, not later than 12:00 noon new York
Time on the date on which such payment shall be due.  If the due date of any
payment in respect of this Note would otherwise fall on a day that is not a
Business Day, such due date shall be extended to the next succeeding Business
Day, and interest shall be payable on any principal so extended for the period
of such extension.  All payments by the Company under this Note will be made
without setoff or counterclaim and free and clear of, and without deductions
for, any taxes, fees or other expenses or claims of any kind.


Section 2.2       Prepayments.  At any time, and from time to time, the Company
may, at its option, prepay this Note (in an amount up to but not exceeding the
unpaid principal amount hereof and any accrued interest hereon) in whole or in
part without premium or penalty.  All payments hereunder shall apply first to
penalties, costs and expenses of Creditor, then to principal.
 
 
6

--------------------------------------------------------------------------------

 


Section 2.3       Refinancing.  If during the term of the Loan the Company
completes one or more equity financings or receives any funds or other
consideration on account of accounts receivable due from related parties, all
net proceeds received by the Company shall be forthwith paid over to the Holder
and applied on account of the outstanding balance hereunder, first to costs and
charges, then to principal.


ARTICLE III


EVENTS OF DEFAULT


Section 3.1      Event of Default.  "Event of Default", wherever used herein,
means any one of the following events (whatever the reason for such Event of
Default and whether it shall be voluntary or involuntary or be effected by
operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body):


(a)           default in the payment of the outstanding principal amounts of
this Note on the Maturity Dates set forth above; or
 
 
(b)           a default by the Company of any of its obligations under any of
the Transaction Documents or any failure in the satisfaction of the covenants
set forth in any of the Transaction Documents; or


(c)           the entry of a decree or order by a court having jurisdiction in
the premises adjudging the Company a bankrupt or insolvent, or approving as
properly filed a petition seeking reorganization, arrangement, adjustment or
composition of or in respect of the Company under any applicable bankruptcy law
or appointing a receiver, liquidator, assignee, trustee, sequestrator or other
similar official of the Company or of any substantial part of the property of
the Company, or ordering the winding up or liquidation of the affairs of the
Company; or


(d)           the institution by the Company of proceedings to be adjudicated a
bankrupt or insolvent, or the consent by the Company to the institution of
bankruptcy or insolvency proceedings against it, or the filing by the Company of
a petition or answer or consent seeking reorganization or relief under any
applicable bankruptcy law or the consent by the Company to the filing of such
petition or to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator or similar official of the Company or of any substantial part of
the property of the Company, or the making by the Company of an assignment for
the benefit of creditors, or the admission by the Company in writing of its
inability to pay its debts generally as they become due, or the taking of
corporate action by the Company in furtherance of any such action.


Section 3.2       Acceleration of Note.  If an Event of Default occurs and is
continuing, then and in every such case the Holder may declare the outstanding
principal amount of this Note (including accrued interest as provided in Article
I hereof) to be due and payable immediately, by a notice in writing to the
Company, and upon any such declaration such principal shall become immediately
due and payable.  Notwithstanding the foregoing, if an Event of Default
referenced in paragraph (d) or paragraph (e) of Section 3.1 occurs, the
outstanding principal amount of this Note (including accrued interest as
provided in Article I hereof) shall automatically become due and payable
immediately without any declaration or other action on the part of the Holder.


ARTICLE IV


DEFINITIONS


Section 4.1                      Definitions.  The following terms shall have
the meanings set forth below:


“Business Day” means a day other than Saturday, Sunday or any day on which banks
located in the Province of British Columbia are authorized or obligated to
close.


“Dollars” and “$” means lawful money of the United States of America.
 
 
7

--------------------------------------------------------------------------------

 


“Person” means any person or entity of any nature whatsoever, specifically
including an individual, a firm, a company, a corporation, a partnership, a
limited liability company, a trust or other entity.


“Transaction Documents” shall have the same meaning as in the Loan Agreement.


ARTICLE V


MISCELLANEOUS


Section 5.1                      Governing Law; Jurisdiction.  This Note shall
be governed by, and construed in accordance with, the laws of the State of New
York, without regard to the conflicts of laws provisions thereof.


Section 5.2                      Successors.  All agreements of the Company in
this Note shall bind its successors and permitted assigns.  This Note shall
inure to the benefit of the Holder and its permitted successors and
assigns.  The Company shall not delegate any of its obligations hereunder
without the prior written consent of Holder.


Section 5.3                      Amendment, Modification or Waiver.  No
provision of this Note may be amended, modified or waived except by an
instrument in writing signed by the Company and the Holder.


Section 5.4                      Legend.  This Note, and any note issued in
exchange or substitution for this Note, shall bear the legend appearing on the
first page hereof.


Section 5.5                      Notices.  All notices and other communications
in respect of this Note (including, without limitation, any modifications of, or
requests, waivers or consents under, this Note) shall be given or made in
writing (including, without limitation, by telecopy) at the addresses specified
in the Loan Agreement.  Except as otherwise provided in this Note, all such
communications shall be deemed to have been duly given when transmitted by
telecopier or personally delivered or, in the case of a mailed notice, upon
receipt, in each case given or addressed as aforesaid.


Section 5.6                      Delay or Omission Not Waiver.  No failure or
delay on the part of the Holder in the exercise of any power, right, or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or privilege preclude other or further
exercise thereof or of any right, power or privilege.  All rights and remedies
existing hereunder are cumulative to, and not exclusive of, any rights or
remedies otherwise available.


IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by an
authorized officer thereof as of the date and year first above written.
 

  CHINA SILICON CORPORATION          
 
By:
     
Name:
     
Title:
   

 
 
8

--------------------------------------------------------------------------------

 